Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4

AMENDMENT NO. 4, dated as of February 20, 2014 (this “Amendment”), by and among
PAR PHARMACEUTICAL COMPANIES, INC., a Delaware corporation (the “Parent
Borrower”), PAR PHARMACEUTICAL, INC., a Delaware corporation (the “Co-Borrower”
and, together with the Parent Borrower, the “Borrowers” and each a “Borrower”),
SKY GROWTH INTERMEDIATE HOLDINGS II CORPORATION, a Delaware corporation
(“Holdings”), the Subsidiary Guarantors party hereto, BANK OF AMERICA, N.A.
(“BANA”), as administrative agent (in such capacity, the “Administrative
Agent”), BANA, Goldman Sachs Bank USA (“Goldman”) and Deutsche Bank Securities
Inc. (“DBSI”), as Lead Arrangers (collectively, the “Amendment No. 4 Lead
Arrangers”) under the Credit Agreement, dated as of September 28, 2012 (as
amended by Amendment No. 1, dated as of February 6, 2013, Amendment No. 2, dated
as of February 20, 2013 and Amendment No. 3, dated as of February 28, 2013, the
“Credit Agreement”), among the Parent Borrower, the Co-Borrower, Holdings, BANA,
as administrative agent under the Loan Documents, Swing Line Lender and L/C
Issuer, each lender from time to time party thereto (collectively, the “Lenders”
and individually, a “Lender”), and the other parties thereto from time to time.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

WHEREAS, Section 10.01 of the Credit Agreement permits amendment of the Credit
Agreement with consent of the Administrative Agent, the Parent Borrower and the
Lenders providing the relevant replacement term loan tranche to permit the
refinancing of all outstanding Term Loans of any Class with a replacement term
loan tranche thereunder;

WHEREAS, pursuant to the second paragraph of Section 10.01 of the Credit
Agreement, the Parent Borrower desires to (i) create a new Class of Term B-2
Loans under the Credit Agreement having identical terms with, having the same
rights and obligations under the Loan Documents as and in the same aggregate
principal amount as the Term B-1 Loans, as set forth in the Credit Agreement and
Loan Documents, except as such terms are amended hereby, and (ii) amend the
Credit Agreement as set forth herein;

WHEREAS, each Term Lender that executes and delivers a consent to this Amendment
substantially in the form of Exhibit A hereto (a “Consent”) shall be deemed,
upon effectiveness of this Amendment, to have exchanged all (or such lesser
amount allocated to it by the Amendment No. 4 Lead Arrangers) of its Term B-1
Loans for Term B-2 Loans, and such Lender shall thereafter become a Term B-2
Lender;

WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B hereto (a “Joinder”) as an Additional
Term B-2 Lender will make Additional Term B-2 Loans in the amount set forth on
the signature page of such Person’s Joinder on the effective date of this
Amendment to the Borrowers, the proceeds of which will be used by the Borrowers
to repay in full the outstanding principal amount of Non-Exchanged Term B-1
Loans;

WHEREAS, the Loan Parties and Required Lenders (after giving effect to the
exchange of Term B-1 Loans into Term B-2 Loans and the borrowing of the
Additional Term B-2 Loans) wish to make certain other amendments set forth in
Section 2 below pursuant to amendments authorized by Section 10.01 of the Credit
Agreement;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:



--------------------------------------------------------------------------------

Section 1. Amendments Relating to Term B-2 Loans.

Effective as of the Amendment No. 4 Effective Date, the Credit Agreement is
hereby amended as follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Additional Term B-2 Commitment” means, with respect to an Additional Term B-2
Lender, the obligation of such Additional Term B-2 Lender to make an Additional
Term B-2 Loan on the Amendment No. 4 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term B-2 Lender to Amendment No. 4. The
aggregate amount of the Additional Term B-2 Commitments of all Additional Term
B-2 Lenders on the Amendment No. 4 Effective Date shall equal the outstanding
aggregate principal amount of Non-Exchanged Term B-1 Loans.

“Additional Term B-2 Lender” means a Person with an Additional Term B-2
Commitment to make Additional Term B-2 Loans to the Borrowers on the Amendment
No. 4 Effective Date, which for the avoidance of doubt may be an existing Term
Lender.

“Additional Term B-2 Loan” means a Loan that is made pursuant to
Section 2.01(d)(ii) of the Credit Agreement on the Amendment No. 4 Effective
Date.

“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of
February 20, 2014.

“Amendment No. 4 Effective Date” means February 20, 2014, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 4 are satisfied.

“Amendment No. 4 Lead Arrangers” means, collectively, Bank of America, N.A.,
Goldman Sachs Bank USA and Deutsche Bank Securities Inc.

“Exchanged Term B-1 Loan” means each Term B-1 Loan (or portion thereof) as to
which the Lender thereof has consented to exchange into an Exchange Term B-2
Loan and the Amendment No. 4 Lead Arrangers have allocated into an Exchange Term
B-2 Loan.

“Exchange Term B-2 Commitment” means, with respect to a Term Lender, the
agreement of such Term Lender to exchange the entire principal amount of its
Term B-1 Loans (or such lesser amount allocated to it by the Amendment No. 4
Lead Arrangers) for an equal principal amount of Exchange Term B-2 Loans on the
Amendment No. 4 Effective Date.

“Exchange Term B-2 Lender” means a Person with an Exchange Term B-2 Commitment
to exchange Term B Loans into Exchange Term B-2 Loans of the Parent Borrower on
the Amendment No. 4 Effective Date, which for the avoidance of doubt may be an
existing Term Lender.

“Exchange Term B-2 Loan” means a Loan that is deemed made pursuant to
Section 2.01(d)(i).

“Non-Exchanged Term B-1 Loan” means each Term B-1 Loan (or portion thereof)
other than an Exchanged Term B-1 Loan.

 

-2-



--------------------------------------------------------------------------------

“Term B-2 Commitment” means any Exchange Term B-2 Commitment or Additional Term
B-2 Commitment, as such commitment may be (a) reduced from time to time pursuant
to Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension.

“Term B-2 Loan” means any Exchange Term B-2 Loan or Additional Term B-2 Loan.

(b) All references to the defined terms “Term B-1 Loan” and “Term B-1
Commitment” in the Credit Agreement and the Loan Documents (other than in
Sections 1 and 2 of this Amendment) shall be deemed to be references to the
defined terms “Term B-2 Loan” and “Term B-2 Commitment,” respectively (unless
the context otherwise requires), including, without limitation, with respect to
(i) the definitions of “Term B-1 Commitments” and “Term B-1 Loans,”
(ii) Section 2.01(c) and (iii) Section 2.06(b).

(c) Clause (a) of the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended by deleting such clause in its entirety and
replacing it with the following:

“(a) with respect to Term B-2 Loans, (i) 3.00% for Eurocurrency Rate Loans, and
(ii) 2.00% for Base Rate Loans, and”

(d) Section 2.01 of the Credit Agreement is hereby amended by adding the
following paragraph (d) to such Section:

“(d) (i) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 4, each Term Lender severally agrees to exchange its Exchanged
Term B-1 Loans for a like principal amount of Exchange Term B-2 Loans
denominated in Dollars on the Amendment No. 4 Effective Date. Amounts borrowed
under this Section 2.01(d)(i) and repaid or prepaid may not be reborrowed.
Exchange Term B-2 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. All Term B-2 Loans made on the Amendment No. 4
Effective Date by Lenders of Exchanged Term B-1 Loans will have the Type of Loan
and Interest Period specified in in the Request for Credit Extension delivered
in connection therewith (notwithstanding the required periods set forth in the
definition of Interest Period).

(ii) Subject to the terms and conditions set forth herein and set forth in
Amendment No. 4, each Additional Term B-2 Lender severally agrees to make an
Additional Term B-2 Loan denominated in Dollars to the Borrowers on the
Amendment No. 4 Effective Date in the principal amount equal to its Additional
Term B-2 Commitment on the Amendment No. 4 Effective Date. The Borrowers shall
prepay the Non-Exchanged Term B-1 Loans with a like amount of the gross proceeds
of the Additional Term B-2 Loans, concurrently with the receipt thereof. Amounts
borrowed under this Section 2.01(d)(ii) and repaid or prepaid may not be
reborrowed. Additional Term B-2 Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. All Additional Term B-2 Loans will have
the Type of Loan and Interest Period specified in the Request for Credit
Extension delivered in connection therewith (notwithstanding the required
periods set forth in the definition of Interest Period).

(iii) The Borrowers shall pay to the Term Lenders substantially concurrently
with the effectiveness of Amendment No. 4 all accrued and unpaid interest on the
Term Loans to, but not including, the Amendment No. 4 Effective Date on such
Amendment No. 4 Effective Date.

 

-3-



--------------------------------------------------------------------------------

(iv) The Term B-2 Loans shall have the same terms as the Term B-1 Loans as set
forth in the Credit Agreement and Loan Documents before giving effect to
Amendment No. 4, except as modified by Amendment No. 4; it being understood that
the Term B-2 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Term B-1 Loans prior to the Amendment No. 4
Effective Date.”

(e) Section 2.06(b) of the Credit Agreement is hereby amended by adding the
following sentences to the end of such Section:

“The Exchange Term B-2 Commitment of each Exchange Term B-2 Lender shall be
automatically and permanently reduced to $0 upon the exchange of the Exchanged
Term B-1 Loans held by such Exchange Term B-2 Lender into Exchange Term B-2
Loans pursuant to Section 2.01(d)(i). The Additional Term B-2 Commitment of each
Additional Term B-2 Lender shall be automatically and permanently reduced to $0
upon the funding of such Additional Term B-2 Loan to be made by it on the
Amendment No. 4 Effective Date pursuant to Section 2.01(d)(ii).”

(f) Section 2.07(a) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“(a) Term Loans. The Borrowers shall, jointly and severally, repay to the
Administrative Agent for the ratable account of the Appropriate Lenders (A) on
the last Business Day of each March, June, September and December commencing
with last Business Day of March 2014, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Term B-2 Loans outstanding on the
Amendment No. 4 Effective Date (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (B) on the Maturity Date for the Term B-2 Loans, the
aggregate principal amount of all Term B-2 Loans outstanding on such date.”

(g) Section 6.16 of the Credit Agreement is hereby amended by deleting such
Section in its entirety and replacing it with the following:

“SECTION 6.16. Use of Proceeds. Use the proceeds (a) of any Borrowing on the
Closing Date, whether directly or indirectly, in a manner consistent with the
uses set forth in the preliminary statements to this Agreement and after the
Closing Date use the proceeds of any Borrowing for general corporate purposes
and working capital needs, (b) with respect to Term B-1 Loans, to refinance the
Term B Loans and to pay fees and expenses in connection thereto and (c) with
respect to Term B-2 Loans, to refinance the Term B-1 Loans and to pay fees and
expenses in connection thereto.

Section 2. Other Amendments to Credit Agreement.

Effective as of the Amendment No. 4 Effective Date, the Required Lenders after
giving effect to the exchange of Term B-1 Loans into Term B-2 Loans and the
borrowing of the Additional Term B-2 Loans hereby agree as follows:

(a) For the avoidance of doubt, Section 1.01 of the Credit Agreement is hereby
amended by replacing each instance of “Term B-1 Loans” with “Term B-2 Loans” in
the definition of “Repricing Transaction.”

 

-4-



--------------------------------------------------------------------------------

(b) Section 2.05(a) of the Credit Agreement is hereby amended by deleting
subclause (vi) thereof in its entirety and replacing it with the following:

“(vi) Notwithstanding the foregoing, in the event that, on or prior to the date
which is six (6) months after the Amendment No. 4 Effective Date (or such longer
period as the Borrower may, in its sole discretion, specify in writing to the
Administrative Agent), any Borrower (x) prepays, refinances, substitutes or
replaces any Term B-2 Loans pursuant to a Repricing Transaction (including, for
avoidance of doubt, any prepayment made pursuant to Section 2.05(b)(iii) that
constitutes a Repricing Transaction), or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Parent Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of the
aggregate principal amount of the Term B-2 Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the applicable Term B-2 Loans outstanding
immediately prior to such amendment. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.”

(c) Section 2.14(d) is hereby amended by deleting subclause (i) in its entirety
and replacing it with the following:

“(i) no Default or Event of Default shall exist after giving effect to such
Incremental Commitments; provided, however, that, with respect to any
Incremental Amendment the primary purpose of which is to finance an acquisition
permitted by this Agreement, the requirement pursuant to this clause (i) shall
be that no Event of Default under Section 8.01(a) or (f) shall exist after
giving effect to such Incremental Commitments;”

(d) Sections 2.14(d)(iv), 7.01(gg) and 7.03(r) are hereby amended by deleting
and replacing each instance of “3.50 to 1.00” with “3.75 to 1.00”.

(e) Section 7.06 is hereby amended by replacing “clauses (x), (xv) and (xviii)”
in the proviso of clause (b) of such Section with “clauses (x), (xv) and
(xvii)”.

Section 3. Representations and Warranties.

Each Loan Party represents and warrants to the Lenders as of the date hereof and
the Amendment No. 4 Effective Date that:

(a) Before and after giving effect to this Amendment, the representations and
warranties of the Parent Borrower and each other Loan Party contained in Article
V of the Credit Agreement or any other Loan Document shall be true and correct
in all material respects on and as of the Amendment No.4 Effective Date;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective date.

(b) At the time of and after giving effect to this Amendment, no Default shall
exist, or would result from the Amendment and related Credit Extension or from
the application of the proceeds therefrom.

 

-5-



--------------------------------------------------------------------------------

Section 4. Conditions to Effectiveness.

This Amendment shall become effective on the date on which each of the following
conditions is satisfied:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified:

(1) counterparts of this Amendment executed by (A) each Loan Party and (B) the
Administrative Agent;

(2) Consents to this Amendment executed by the Required Lenders; and

(3) a Note executed by the relevant Borrowers in favor of each Lender requesting
a Note at least two (2) Business Days prior to the Amendment No. 4 Effective
Date, if any.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;

(1) an opinion of (i) Ropes & Gray LLP, New York counsel to the Loan Parties and
(ii) Porzio, Bromberg & Newman, P.C., New Jersey counsel to the Loan Parties,
each dated the Amendment No. 4 Effective Date and addressed to the
Administrative Agent and the Lenders, in a form reasonably satisfactory to the
Administrative Agent;

(2) (A) certificates of good standing (to the extent such concept exists in such
Loan Party’s state of organization) from the applicable secretary of state of
the state of organization of each Loan Party, and (B) a certificate of a
Responsible Officer of each Loan Party dated the Amendment No. 4 Effective Date
and certifying (I) to the effect that (w) attached thereto is a true and
complete copy of the certificate or articles of incorporation or organization
such Loan Party certified as of a recent date by the secretary of state of the
state of its organization, or in the alternative, certifying that such
certificate or articles of incorporation or organization have not been amended
since the Closing Date, and that such certificate or articles are in full force
and effect, (x) attached thereto is a true and complete copy of the by-laws or
operating agreements of each Loan Party as in effect on the Amendment No. 4
Effective Date, or in the alternative, certifying that such by-laws or operating
agreements have not been amended since the Closing Date and (y) attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors of each Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Loan Party is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, and (II) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of any Loan Party and signed by another
officer as to the incumbency and specimen signature of the Responsible Officer
executing the certificate pursuant to this clause (B); and

(3) a certificate signed by a Responsible Officer of the Parent Borrower
certifying that (x) before and after giving effect to this Amendment, the
representations and warranties of the Parent Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document shall
be true and correct in all material respects on and as of the Amendment No. 4
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective date and
(y) at the time of and after giving effect to this Amendment, no Default shall
exist, or would result from the Amendment and related Credit Extension or from
the application of the proceeds therefrom.

 

-6-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to the Mortgaged Property located in the United States as of the
Amendment No. 4 Effective Date (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Parent
Borrower and the applicable Loan Party relating thereto, if required) and, if
any such Mortgaged Property is located in a special flood hazard area, evidence
of flood insurance to the extent required pursuant to the Credit Agreement.

(d) Receipt of Consents from Term Lenders and receipt of a Joinder Agreement
executed by one or more Additional Term B-2 Lenders such that the aggregate
principal amount of the Exchanged Term B-1 Loans plus the aggregate principal
amount of the Additional Term B-2 Commitments shall equal the aggregate
principal amount of the outstanding Term B-1 Loans immediately prior to the
effectiveness of this Amendment.

(e) The Parent Borrower shall have paid to the Administrative Agent, for the
ratable account of the Term Lenders immediately prior to the Amendment No. 4
Effective Date, all accrued and unpaid interest on the Term B-1 Loans to, but
not including, the Amendment No. 4 Effective Date on the Amendment No. 4
Effective Date.

(f) All fees and expenses due to the Administrative Agent and the Amendment
No. 4 Lead Arrangers (including, without limitation, pursuant to Section 6
hereof) required to be paid on the Amendment No. 4 Effective Date and invoiced
at least two (2) Business Days prior to the Amendment No. 4 Effective Date shall
have been paid.

(g) To the extent reasonably requested by an Additional Term B-2 Lender in
writing not less than five (5) Business Days prior to the Amendment No. 4
Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Parent Borrower required by regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

(h) The Administrative Agent shall have received a Request for Credit Extension
not later than 1:00 p.m. on the Business Day prior to the date of the proposed
Credit Extension.

The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Amendment No. 4 Effective Date and such notice shall be conclusive and binding.

Section 5. Waivers.

The Required Lenders and Administrative Agent agree that the Parent Borrower may
deliver a Request for Credit Extension pursuant to Section 4.02 of the Credit
Agreement not later than 1:00 p.m. on the Business Day prior to the date of the
proposed Credit Extension (in lieu of three (3) Business Days). The Required
Lenders and Administrative Agent waive the requirement for delivery of a
prepayment notice pursuant to Section 2.05 of the Credit Agreement. Each Lender
delivering a Consent to this Amendment hereby waives the payment of any breakage
loss or expense under Section 3.05 of the Credit Agreement in connection with
the exchange of Term B-1 Loans into Exchange Term B-2 Loans.

 

-7-



--------------------------------------------------------------------------------

Section 6. Expenses.

The Parent Borrower agrees to reimburse the Administrative Agent for its
reasonable and documented out-of-pocket expenses incurred by it in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP, counsel for the Administrative Agent.

Section 7. Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Amendment.

Section 8. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.16 and 10.17 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

Section 9. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 10. Reaffirmation.

Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Term B-2 Loans)
under the Guaranty, as applicable, and its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, in respect of the Term
B-2 Loans) pursuant to the Collateral Documents. For the avoidance of doubt, on
and after the Amendment No. 4 Effective Date, this Amendment shall for all
purposes constitute a Loan Document.

Section 11. Effect of Amendment; References to the Credit Agreement.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Amendment
No.4 Effective Date be deemed to refer to the Credit Agreement as amended
hereby, and, as used in the Credit Agreement, the terms “Agreement,” “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the Amendment No. 4 Effective Date, the Credit Agreement as amended
hereby.

 

-8-



--------------------------------------------------------------------------------

Section 12. Lender Signatures.

Each Lender that executes a signature page to this Amendment (including, for the
avoidance of doubt, by executing a Consent or Joinder) shall be deemed to have
approved this Amendment. Each Lender signatory to this Amendment agrees that
such Lender shall not be entitled to receive a copy of any other Lender’s
signature page to this Amendment, but agrees that a copy of such signature page
may be delivered to the Borrowers and the Administrative Agent.

[Signature Pages Follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SKY GROWTH INTERMEDIATE HOLDINGS
II CORPORATION, as Holdings By:   /s/ Michael A. Tropiano  

Name: Michael A. Tropiano

Title: Executive Vice President and

    Chief Financial Officer

PAR PHARMACEUTICAL COMPANIES, INC.,

as the Parent Borrower

By:   /s/ Michael A. Tropiano  

Name: Michael A. Tropiano

Title: Executive Vice President and

    Chief Financial Officer

PAR PHARMACEUTICAL, INC., as the Co-

Borrower

By:   /s/ Michael A. Tropiano  

Name: Michael A. Tropiano

Title: Executive Vice President and

    Chief Financial Officer

ANCHEN INCORPORATED

ANCHEN PHARMACEUTICALS, INC.

PAR, INC.

KALI LABORATORIES, INC.

each as a Subsidiary Guarantor

By:   /s/ Michael A. Tropiano  

Name: Michael A. Tropiano

Title: Executive Vice President and

    Chief Financial Officer

 

[Amendment No. 4]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Joseph L. Corah  

Name: Joseph L. Corah

Title: Director

 

[Amendment No. 4]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lead Arranger By:  

/s/ Joseph L. Corah

 

Name: Joseph L. Corah

Title: Director

 

[Amendment No. 4]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lead Arranger By:  

/s/ Charles D. Johnston

 

Name: Charles D. Johnston

Title: Authorized Signatory

 

[Amendment No. 4]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as a Lead
Arranger By:  

/s/ Christopher Blum

 

Name: Christopher Blum

Title: Managing Director

By:  

/s/ William C. Frauen

 

Name: William C. Frauen

Title: Managing Director

 

[Amendment No. 4]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 4

CONSENT TO AMENDMENT NO. 4 (this “Consent”) to Amendment No. 4 (this
“Amendment”), by and among PAR PHARMACEUTICAL COMPANIES, INC. (the “Parent
Borrower”), PAR PHARMACEUTICAL, INC. (the “Co-Borrower”), SKY GROWTH
INTERMEDIATE HOLDINGS II CORPORATION (“Holdings”), the Subsidiary Guarantors
party thereto, BANK OF AMERICA, N.A., as Administrative Agent and the other
parties thereto, under the Credit Agreement, dated as of September 28, 2012 (as
amended by Amendment No. 1, dated as of February 6, 2013, Amendment No. 2, dated
as of February 20, 2013 and Amendment No. 3, dated as of February 28, 2013, the
“Credit Agreement”), among the Parent Borrower, the Co-Borrower, Holdings, SKY
GROWTH ACQUISITION CORPORATION and BANK OF AMERICA, N.A., as administrative
agent under the Loan Documents, Swing Line Lender and L/C Issuer, each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), and the other parties thereto from time to time. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Amendment.

Existing Term Lenders

The undersigned lender hereby irrevocably and unconditionally approves the
Amendment and elects to (check ONE option):

 

  ¨ Consent and Cashless Settlement. Convert 100% of the outstanding principal
amount of the Term B-1 Loan held by such Lender (or such lesser amount allocated
to such Lender by the Amendment No. 4 Lead Arrangers) into a Term B-2 Loan in a
like principal amount.

 

  ¨ Consent and Post-Closing Settlement. Have 100% of the outstanding principal
amount of the Term B-1 Loan held by such Lender repaid on the Amendment No. 4
Effective Date and purchase by assignment the principal amount of Term B-2 Loans
committed to separately by the undersigned (or such lesser amount allocated to
such Lender by the Amendment No. 4 Lead Arrangers).

 

  ¨ Consent Only. Not participate in the Term B-2 Loans and have its Term B-1
Loans repaid on the Amendment No. 4 Effective Date.

Revolving Credit Lenders

 

  ¨ The undersigned Revolving Credit Lender hereby irrevocably and
unconditionally approves the Amendment.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

                                                                    
                     ,

as a Lender (type name of the legal entity)

By:  

 

  Name:   Title: If a second signature is necessary: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [•], 20[•] (this “Agreement”), by and among
[ADDITIONAL TERM B-2 LENDER] (each, an “Additional Term B-2 Lender” and,
collectively, the “Additional Term B-2 Lenders”), PAR PHARMACEUTICAL COMPANIES,
INC. (the “Parent Borrower”), and BANK OF AMERICA, N.A. (the “Administrative
Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
September 28, 2012, as amended prior to the date hereof and as amended by
Amendment No. 4 dated as of February 20, 2014 (the “Amendment”) (as further as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), among the Parent Borrower, PAR PHARMACEUTICAL, INC., a Delaware
corporation (the “Co-Borrower” and, together with the Parent Borrower, the
“Borrowers” and each a “Borrower”), SKY GROWTH INTERMEDIATE HOLDINGS II
CORPORATION, a Delaware corporation (“Holdings”), the Subsidiary Guarantors
party thereto and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and the other
parties thereto from time to time (capitalized terms used but not defined herein
having the meaning provided in the Credit Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Parent
Borrower may establish Additional Term B-2 Commitments (the “Additional Term B-2
Commitments”) with Additional Term B-2 Lenders (which, for the avoidance of
doubt, may be existing Term Lenders); and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B-2 Lenders shall become Lenders pursuant to one or more joinder
agreements;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

On the Amendment No. 4 Effective Date, each Additional Term B-2 Lender hereby
irrevocably and unconditionally approves the Amendment to the Credit Agreement
and agrees to provide the Additional Term B-2 Commitment set forth on its
signature page hereto pursuant to and in accordance with Section 2.01(c) of the
Credit Agreement. The Additional Term B-2 Commitments provided pursuant to this
Agreement shall be subject to all of the terms in the Credit Agreement and to
the conditions set forth in the Credit Agreement, and shall be entitled to all
the benefits afforded by the Credit Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents. For the
avoidance of doubt, each Additional Term B-2 Lender hereby consents to Amendment
No. 4 to the Credit Agreement.

Each Additional Term B-2 Lender, the Parent Borrower and the Administrative
Agent acknowledge and agree that the Additional Term B-2 Commitments provided
pursuant to this Agreement shall constitute Term B-2 Commitments for all
purposes of the Credit Agreement and the other applicable Loan Documents. Each
Additional Term B-2 Lender hereby agrees to make an Additional Term B-2 Loan to
the Borrowers in an amount equal to its Additional Term B-2 Commitment on the
Amendment No. 4 Effective Date in accordance with Section 2.01(c) of the Credit
Agreement.



--------------------------------------------------------------------------------

Each Additional Term B-2 Lender (i) confirms that it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01(a) and (b) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Amendment No. 4 Lead
Arrangers or any other Additional Term B-2 Lender or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender.

Upon (i) the execution of a counterpart of this Agreement by each Additional
Term B-2 Lender, the Administrative Agent and the Parent Borrower and (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, each of the
undersigned Additional Term B-2 Lenders shall become Lenders under the Credit
Agreement and shall have the respective Additional Term B-2 Commitment set forth
on its signature page hereto, effective as of the Amendment No. 4 Effective
Date.

For each Additional Term B-2 Lender, delivered herewith to the Administrative
Agent or the Parent Borrower, as applicable, are such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as such Additional Term B-2 Lender may be required to deliver to the
Administrative Agent or the Parent Borrower, as applicable, pursuant to
Section 3.01 of the Credit Agreement.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

As of the Amendment No. 4 Effective Date, this Agreement, the Credit Agreement
and the other Loan Documents constitute the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
or any of them with respect to the subject matter hereof.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
mentioned above.

[NAME OF ADDITIONAL TERM B-2 LENDER] By:  

 

  Name:   Title: If a second signature is necessary: By:  

 

  Name:   Title: Additional Term B-2 Commitments:
$                                                                              
       

 

B-3



--------------------------------------------------------------------------------

PAR PHARMACEUTICAL COMPANIES, INC. By:  

 

  Name:   Title:

 

B-4



--------------------------------------------------------------------------------

Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

 

Name:

Title:

 

B-5